Carpenter, J.
It seems that the plaintiff is not only carrying on a trade, as that word is defined and explained by this court in Atwood v. DeForest, 19 Conn., 513, but is also a manufacturer. His being a manufacturer does not prevent the statute from operating to exempt the implements of his trade so far as they are used by him in person. On the other hand the fact that he is carrying on a trade will not extend the provisions of the statute to articles employed by him as a manufacturer merely.
A portion of the articles enumerated in the schedule are clearly implements of his trade; and in respect to them the plaintiff is entitled to recover. Other articles enumerated, machinery and furniture, however useful and convenient they may be, are clearly not implements within the meaning of that word as used in the statute. In the case above referred to it was held that “implements of the debtor’s trade” are the tools of a mechanic used in carrying on his business; and in order to be exempt they must be tools in contradistinction to machinery. The law of that case, so far as it is applicable *110—and it is applicable to the machinery — must govern this. Most of the machinery used by mechanics at the present day is comparatively of modern invention, and is often quite expensive, requiring in many cases considerable capital to carry on business successfully. An illustration of this fact is afforded in this very case. The whole property in dispute is worth about one thousand dollars, while a set of new machinery and tools would cost two thousand dollass and upwards. In Montague v. Richardson, 24 Conn., 338, it was held that another branch of the statute, that relating to household furniture, should not be construed so narrowly as to exempt only such articles as were necessary at the time of the passage of the act, but that it applied to articles necessary when levied on by the creditor. Applying that principle to a case like this, we should undoubtedly hold that improved and more expensive tools would be exempt; but when new methods and processes of manufacture are adopted, requiring numerous and expensive machines, adapted to manufacturing upon a large scale, it would be an unwarrantable extension of the statute to hold that it exempted such machines.
In respect to the stoves and furniture, although convenient, and in many cases necessary even, yet they are not peculiar to the plaintiff’s trade, being required in other employments as well. It is true that many tools may be useful in different trades and still retain their character as tools of each trade, and be exempt accordingly; but stoves, chairs, tables, and the like, being common to most grinds of business, cannot in any proper sense be said to bo the tools of any particular trade. To hold that they are, would extend the provisions of the statute beyond the plain import of the language used.
The practice of describing the property in dispute in actions of replevin, trespass, and the like, by a reference to a schedule attached to the declaration, is a practice that cannot be regarded with favor; and had the question been properly raised by the pleadings, it might have presented a serious obstacle to a recovery. But by pleading the general issue, and going to trial upon the merits, the defendant treated the schedule as *111a part of tlie declaration and waived any exception to tlie form.' In other words, the defect is á defect in form, and not in substance, and can he reached only by a special demurrer.
The Superior Court is therefore advised that the machines, stoves, and furniture, named in the schedule, are not implements of the debtor’s trade, and that, in -respect to those articles, tlie defendant is entitled to a judgment of return; and that the plaintiff is entitled, to judgment in respect to ho other articles named.
In this opinion the other judges concurred.
Note. When the case went into judgment in the Superior Court in accordance with the advice of the Supreme Court, a question arose as to the costs to be allowed, judgment having'been rendered in part for each parly. Seymour, J., holding the court, allowed costs to both parties, — to the plaintiff for the writ, officer’s fees, and half the court and clerk fees, with half the cost of copies and half the court fee in the Supreme Court; and to each party the fees of his own witnesses. The travel, attendance and attorney fees were balanced and disallowed.